USDC IN/ND case 3:20-cv-00811-DRL-MGG document 15 filed 09/03/21 page 1 of 4


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 SHAWN MARSHALL,

                      Plaintiff,

        v.                                        CAUSE NO. 3:20-CV-811 DRL-MGG

 HYATT et al.,

                      Defendants.

                                   OPINION AND ORDER

       Shawn Marshall, a prisoner without a lawyer, filed an amended complaint

alleging he was on lockdown at the Miami Correctional Facility for a month and a half.

ECF 12. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks

and citations omitted). Under 28 U.S.C. § 1915A, the court must review the merits of a

prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief.

       Mr. Marshall alleges he was placed on lockdown on July 1, 2020, because of an

incident in his dorm. As a result, he alleges the conditions of his confinement were

different. Effectively, his cell block was transformed into a segregation unit. Inmates have

no liberty interest in avoiding short-term transfer to segregation for administrative,

protective, or investigative purposes, even when they are subjected to harsher conditions.
USDC IN/ND case 3:20-cv-00811-DRL-MGG document 15 filed 09/03/21 page 2 of 4


See e.g., Townsend v. Fuchs, 522 F.3d 765, 766 (7th Cir. 2008) (no liberty interest for 60 days

in segregation) and Lekas v. Briley, 405 F.3d 602, 608-09 (7th Cir. 2005) (no liberty interest

for 90 days in segregation). Here, Mr. Marshall was in segregation for only a month and

a half. Therefore, this placement did not violate his constitutional rights unless the

conditions were so harsh as to independently constitute an Eighth Amendment violation.

       Mr. Marshall alleges that for about six weeks he was served cold sack meals three

times a day. Conditions of confinement must be severe to support an Eighth Amendment

claim. The Eighth Amendment only protects prisoners from conditions that “exceed

contemporary bounds of decency of a mature, civilized society.” Jackson v. Duckworth, 955

F.2d 21, 22 (7th Cir. 1992). “[T]he Constitution does not mandate comfortable prisons,”

Rhodes v. Chapman, 452 U.S. 337, 349 (1981). “Prison conditions may be harsh and

uncomfortable without violating the Eighth Amendment’s prohibition against cruel and

unusual punishment.” Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650 (7th Cir. 2012).

“Prisoners have a right to adequate food, but not to food that is tasty or even appetizing.”

Isby v. Brown, 856 F.3d 508, 522 (7th Cir. 2017) quoting Williams v. Berge, 102 F. App’x 506,

507 (7th Cir. 2004). Clearly Mr. Marshall did not enjoy eating only cold sack meals for a

month and a half, but doing so did not violate the Eighth Amendment.

       Mr. Marshall alleges he was also denied out of cell recreation during this time.

“Lack of exercise may rise to a constitutional violation in extreme and prolonged

situations where movement is denied to the point that the inmate’s health is threatened.”

Antonelli v. Sheahan, 81 F.3d 1422, 1432 (7th Cir.1996). However, “no one could believe

that a single 90–day denial of yard privileges would be a cruel and unusual


                                              2
USDC IN/ND case 3:20-cv-00811-DRL-MGG document 15 filed 09/03/21 page 3 of 4


punishment[.].” Pearson v. Ramos, 237 F.3d 881, 884 (7th Cir. 2001). Here, there is no

indication that restricting Mr. Marshall to his cell for a month and a half threatened his

health.

       Finally, Mr. Marshall alleges he was denied use of the telephone and mail during

this month and a half. Prisoners have a First Amendment right to communicate with

individuals outside the prison, but it is not an unqualified right. See Thornburgh v. Abbott,

490 U.S. 401, 407 (1989).

       A prison policy decision that impinges on an inmate’s constitutional rights
       does not violate the Constitution if the decision is reasonably related to
       legitimate penological interests. The Supreme Court has set forth four
       factors for the Court to consider in making this determination:
              (1) whether there was a rational connection between the decision to
       deny [access to telephone and mail communications] and the legitimate
       penological interest put forward to justify the denial;
              (2) whether alternative means of exercising the right remained open
       to the plaintiffs;
              (3) what impact accommodation of the asserted right would have on
       guards and other inmates; and
              (4) whether obvious, easy alternatives existed to accommodate the
       plaintiffs’ rights at de minimis cost to valid penological interests, tending
       to show that the denial was an exaggerated response to prison concerns.

Nigl v. Litscher, 940 F.3d 329, 333 (7th Cir. 2019) (quotation marks, citations, and footnote

omitted) (citing Turner v. Safley, 482 U.S. 78, 89-91 (1987)).

       Here, Warden William Hyatt may have had a legitimate reason for restricting all

telephone and mail during the month and a half lockdown, but that cannot be determined

at screening. See Lashbrook v. Hyatte, 758 F. App’x 539, 542 (7th Cir. 2019). Though the

complaint names two other defendants, it does not plausibly allege either were involved




                                               3
USDC IN/ND case 3:20-cv-00811-DRL-MGG document 15 filed 09/03/21 page 4 of 4


with restricting telephone and mail during the lockdown. Therefore, Messrs. Payne and

D. Ellis will be dismissed.

         For these reasons, the court:

         (1) GRANTS Shawn Marshall leave to proceed against William Hyatt in his

individual capacity for nominal and punitive damages for restricting telephone and mail

from July 1, 2020, to the middle of August in violation of the First Amendment;

         (2) DISMISSES all other claims;

         (3) DISMISSES Payne and D. Ellis;

         (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) William Hyatt at the Indiana

Department of Correction, with a copy of this order and the amended complaint (ECF

12), pursuant to 28 U.S.C. § 1915(d);

         (5) ORDERS the Indiana Department of Correction to provide the full name, date

of birth, and last known home address of any defendant who does not waive service if it

has such information; and

         (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), William Hyatt to respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to

the claims for which the plaintiff has been granted leave to proceed in this screening

order.

         SO ORDERED.

         September 3, 2021                       s/ Damon R. Leichty
                                                 Judge, United States District Court



                                             4
